           Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 1 of 20



                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

MIGUEL DIAZ,                                :
     Petitioner,                            :
                                            :
v.                                          :   Case No. 3:17-cv-675(VLB)
                                            :
UNITED STATES OF AMERICA                    :   July 7, 2020
                                            :


                                  RULING AND ORDER

          Petitioner Miguel Diaz brings this pro se petition for habeas relief under 28

U.S.C. § 2255 for the Court to vacate, set aside, or correct his sentence. He asserts

an ineffective assistance of counsel claim against the lawyer who represented him

at trial. [ECF No. 1]. He has also moved to amend his petition to add two additional

claims: an additional ineffective assistance of counsel claim [ECF No. 13], and a

claim that his sentence is unconstitutional [ECF No. 12]. For the reasons discussed

herein, Mr. Diaz’s motion is denied, and his motions to amend are also denied as

futile.

     I.      Factual Background1

          On May 19, 2015, law enforcement investigators retrieved a bag that Mr. Diaz

had thrown from a vehicle during a police chase. United States v. Miguel Diaz, No.

3:15-cr-00098-VLB-1, ECF No. 25 (Pre-Sentence Investigation Report) at ¶7 (Jan. 14,

2016). The bag contained 309 baggies of heroin. Id. at ¶8. Soon thereafter, the

investigators located Mr. Diaz in a driveway and arrested him on an outstanding



1Citations to the docket for this civil habeas action are identified as [ECF No. __ ].
Citations to the underlying criminal action are given in full.
          Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 2 of 20



warrant.     Diaz, No. 3:15-cr-00098-VLB-1, ECF No. 18 (Plea Agreement: Stip. of

Offense Conduct) at 13 ¶2 (Nov. 18, 2015). A search incident to arrest yielded $2,404

in cash and several keys, one of which opened an apartment. Id. at ¶3. A search of

the apartment resulted in the seizure of 304 bags of heroin, a scale, lactose, rubber

bands, 9mm rounds of ammunition, and other paraphernalia associated with heroin

trafficking. Ibid. The contraband field-tested positive for heroin. Ibid. Nearby, on a

kitchen cabinet, law enforcement officials found and seized a loaded black Hi Point,

model G9, 9mm firearm bearing serial number 1387725 which Mr. Diaz admitted to

keeping in furtherance of his drug trafficking. Ibid. The heroin weighed between

10 and 20 grams. Id. at ¶4.

   II.      Procedural Background

   A. Indictment

On June 11, 2015, a federal grand jury sitting in Hartford returned a four-count

indictment against Mr. Diaz, charging him with:

   •     Possession of Heroin with Intent to Distribute, in violation of 21 U.S.C. §§

         841(a)(1) and 841(b)(1)(C);

   •     Possession of Heroin with Intent to Distribute, in violation of 21 U.S.C. §§

         841(a)(1) and 841(b)(1)(C);

   •     Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in

         violation of 18 U.S.C. § 924(c)(1)(A)(i);

   •     Unlawful Possession of a Firearm by a Felon, in violation of 18 U.S.C. §§

         922(g)(1) and 924(a)(2).
          Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 3 of 20



See United States vs. Miguel Diaz, No. 3:15-cr-00098-VLB-1, ECF No. 1 (Indictment)

at 13 ¶2 (June 11, 2015).

   B. Plea Agreement

         In the written plea agreement, the parties agreed that Count Two carries a

maximum penalty of 20 years imprisonment, and, based on the drug quantity, an

advisory guidelines range of 27 to 33 months’ imprisonment. See United States v.

Miguel Diaz, No. 3:15-cr-00098-VLB-1, ECF No. 18 (Plea Agreement) at 2, 6 (Nov.

18, 2015). The parties also agreed that Count Three carries a maximum penalty of

life imprisonment and “a mandatory term of imprisonment of five years that must

be imposed to run consecutively to any other sentence, which in this case is the

sentence… imposed [for] Count Two.” Id. at 2, 6-7. This resulted in a total

guidelines range of 87 to 93 months.

         Mr. Diaz acknowledged that he “expressly understands that the Court is not

bound by this agreement on the Guideline and fine ranges specified above” and

that “he will not be permitted to withdraw the guilty plea if the Court imposes a

sentence outside of the Guideline and fines range set forth in this agreement . . . .”

Id. at 7. The government conditionally agreed to recommend a three-level reduction

for acceptance of responsibility, and Mr. Diaz waived his right to appeal or

collaterally attack a sentence that did not exceed 87 months of imprisonment. Id.

at 5, 7. Mr. Diaz also acknowledged that “no other promises, agreements, or

conditions have been entered into other than those set forth in this plea agreement,

and none will be entered unless set forth in writing, signed by all the parties.” Id.

at 11.
         Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 4 of 20



   C. The Change of Plea Hearing

       On November 18, 2015, Mr. Diaz entered a change of plea to Count Two and

Count Three of the indictment before the Honorable William I. Garfinkel, United

States Magistrate Judge. At the hearing, Mr. Diaz was placed under oath and he

affirmed that he felt “clearheaded” and had nothing in the way of medication or

other substances that would negatively “affect the clarity” of his thinking. [ECF No.

5-3 (Ex. D: Nov. 18, 2015 Change of Plea Tr.) at 5-7.] Mr. Diaz was advised of his

rights and affirmed that he had no difficulty communicating with his counsel, that

he had had sufficient time to consult with her, that he fully understood the decision

he was making, and that he was satisfied with the representation he had received.

Id. at 8-9.

       Mr. Diaz was advised of the penalties associated with the counts of

conviction, specifically, that Count Two carries a maximum term of imprisonment

of 20 years and that Count Three carries a maximum term of life imprisonment and

a mandatory minimum term of five years that must run consecutive to any other

term of imprisonment imposed on Count Two. Id. at 17. Government counsel made

clear that while the parties agreed to a particular Guidelines calculation, the Court

was not bound by it:

              So the guideline range for the heroin, Count Two charge, we
       believe is 27 to 33 months in prison, and then 60 months in addition,
       five years, for the firearm charge, Count Three.
              Page 7 states the court, the sentencing court, is not bound by
       our agreement. This is an agreement the parties have reached, and
       we’ll stick to it at the time of sentencing. The government is not going
       to argue for anything different. Ultimately, it’s Judge Bryant as the
       sentencing judge who holds all the discretion in deciding what
       sentence to impose.
        Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 5 of 20



Id. at 20-21. See also id. at 13. The Court also advised Mr. Diaz that the Court’s

calculation of the guidelines might differ from the lawyers’ and that “no one can

tell you exactly today what your sentence would be.” Id. at 25. Mr. Diaz affirmed

that he understood, and that a sentence different than what he expected would not

be a basis for undoing his guilty plea. Id. at 25.

      Government counsel also specifically described in open court that Diaz had

acknowledged that he was pleading guilty freely and voluntarily, that he was not

relying on any comments or promises from the government other than what was in

the plea agreement and what was said in court, and he was not threatened, forced

or intimidated into pleading guilty. Id. at 21. Finally, the Court asked Mr. Diaz

whether “Other than what’s in the plea agreement, has anyone made any promises

to you of things that will happen if you enter the plea agreement?” and Mr. Diaz

responded “no.” Id. at 27.

   D. The Sentencing Hearing

   On February 11, 2016, the District Court held Diaz’s sentencing hearing. The

Court adopted the facts in the pre-sentence investigation report. See United States

v. Miguel Diaz, No. 3:15-cr-00098-VLB-1, ECF No. 37 (Sentencing Hr’g Tr.) at 37 (D.

Conn. Feb. 11, 2016).The Court found Diaz’s offenses “very serious” in that they

involved the “deadly combination of drugs and firearms.” Id. at 25. The Court

emphasized that an aggravating factor was that Diaz engaged law enforcement in

a high speed chase to evade arrest that created a risk of injury to the public. The

Court had a lengthy discussion with Diaz’s trial counsel about the enhancement

and whether the parties had contemplated it in their plea negotiations. In the
         Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 6 of 20



context of that discussion, Diaz’s trial counsel made clear that the Court could find

Diaz’s range to be 87 to 93 months and sentence him anywhere within that range.

Id. at 19, 20.

       The Court rejected Mr. Diaz’s claim that his criminality was due to childhood

abuse because it found no causal linkage between any purported abuse and his

lengthy criminal history. Id. at 29. Further, the Court noted that Mr. Diaz’s claim of

abuse appeared inconsistent with Mr. Diaz’s other assertion that he left home

because his family favored his sister, and that he was “good with his father”

because his father cared for his son while the defendant was in prison. Id. at 30.

The Court found the Mr. Diaz’s claim “implausible” and his claim of childhood

abuse “not verifiable” because he did not provide contact information for his

family. Id.

       The Court calculated Mr. Diaz’s base offense level for Count 2 to be 14, and

added two points due to the high speed chase, acknowledging that the parties had

not included that enhancement in their calculations. Id. at 31. The Court subtracted

two levels for acceptance of responsibility and granted, upon the government’s

motion, an additional one level reduction for Diaz’s prompt notification of his intent

to plead guilty pursuant to U.S.S.G. 3E1.1. Id. at 31. This resulted in a total adjusted

offense level of 13, with an advisory guidelines range of 30 to 37 months. With the

60-month mandatory minimum for Count 3, this resulted in a total advisory

guidelines range of 90 to 97 months. Id. at 32.

       The Court imposed a guidelines sentence of 30 months’ imprisonment on

Count Two, and a consecutive 60-month sentence on Count Three, for a total of
           Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 7 of 20



90 months—a sentence within the parties’ guidelines estimation.

   E. Appeal

          Mr. Diaz timely appealed, challenging the District Court’s refusal to

downwardly depart and the substantive reasonableness of his sentence on the

grounds that the District Court held a clearly erroneous view of the facts about his

childhood abuse. See United States v. Diaz, No. 16-503-cr, 675 F. App'x 68, 69 (2d

Cir. 2017). The Second Circuit affirmed, finding that there was nothing in the record

to suggest that the District Court misunderstood its authority to depart from the

Guidelines, or that its decision was otherwise illegal and therefore its refusal to

grant a downward departure was not reviewable on appeal. Id. In addition, the

Second Circuit found that the District Court properly weighed the available

evidence concerning Mr. Diaz’s claim that he had been abused as a child, found

the evidence unreliable and the alleged abuse, if it occurred, not causally related

to the crimes of conviction. Id. The mandate affirming the judgment issued on

February 21, 2017. Id.

          Mr. Diaz now brings this § 2255 motion arguing that his trial counsel was

constitutionally ineffective because she purportedly assured him that “he would

not only receive three (3) points for acceptance of responsibility, but that in

entering into a plea with the Government he would not receive more than 87-

months.” [ECF No. 1 at 2,6]. On October 12, 2017, this Court issued an Order to

Show Cause directing the government to file its response on or before November

2, 2017. See [ECF No. 3].

   III.      Legal Standard
          Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 8 of 20



         Under 28 U.S.C. § 2255, a prisoner in federal custody may petition the federal

court which sentenced him to vacate, set aside, or correct a sentence. 28 U.S.C.§

2255(a). Relief under Section 2255 is generally available to rectify only three

irregularities: “for a constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes a fundamental defect which

inherently results in complete miscarriage of justice.” Graziano v. United States,

83 F.3d 587, 590 (2d Cir. 1996) (quoting United States v. Bokun, 73 F.3d 8, 12 (2d

Cir. 1995)).

         “It is within the district court’s discretion to determine whether a hearing is

warranted.” Pham v. United States, 317 F.3d 178, 184 (2d Cir. 2003) (quoting Chang

v. United States, 250 F.3d 79, 86 (2d Cir. 2001)) (holding that even where factual

issues may exist, Second Circuit precedent permits a “middle road” of deciding

disputed facts on the basis of written submissions); see also Johnson v. Fogg, 653

F.2d 750, 753 (2d Cir. 1981) (holding that district court was not required to provide

a hearing to a pro se litigant who did not raise issues sufficient to warrant a

hearing). “[A] district court need not assume the credibility of factual assertions…

where the assertions are contradicted by the record in the underlying proceeding.”

Puglisi v. United States, 586 F.3d 209, 214 (2d Cir. 2009).

   IV.      Analysis

   A. Legal Standard for Ineffective Assistance of Counsel

         Strickland v. Washington, 466 U.S. 668 (1984), sets out the two-pronged

standard for a claim of ineffective assistance of counsel. To prevail, a movant must

both allege facts demonstrating that “counsel’s representation fell below an
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 9 of 20



objective standard of reasonableness” and that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 687–88, 694. As to the first showing, a movant must

demonstrate that counsel’s performance “amounted to incompetence under

‘prevailing professional norms’” rather than demonstrating that the performance

“deviated from best practices or most common custom.” Harrington v. Richter, 562

U.S. 86, 105 (2011) (quoting Strickland, 466 U.S. at 690). As to the second showing,

a movant must demonstrate “a probability sufficient to undermine confidence in

the outcome.” Strickland, 466 U.S. at 694.

      Counsel's “strategic choices . . . are virtually unchallengeable.” Strickland,

466 U.S. at 690. A habeas petitioner will not prevail on an ineffective assistance

claim by second-guessing or disagreeing with counsel's strategy. Id. at 689; see

Cullen v. Pinholster, 563 U.S. 170, 195 (2011) (holding that lower court had

“misapplied” Strickland, failed to apply the “strong presumption of competence

that Strickland mandates,”   and   “overlooked    the   constitutionally   protected

independence of counsel and the wide latitude counsel must have in making

tactical decisions.”) (internal quotation marks and ellipsis omitted). However, a

constitutionally inadequate performance may be established by a “show[ing] that

counsel omitted significant and obvious issues while pursuing issues that were

clearly and significantly weaker,” keeping in mind that “counsel does not have a

duty to advance every nonfrivolous argument that could be made.” Mayo v.

Henderson, 13 F.3d 528, 533 (2d Cir. 1994).

   B. Arguments in the Petition
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 10 of 20



      Mr. Diaz argues that he received constitutionally ineffective assistance

because his trial counsel “assured Diaz that a plea of guilty would result in a three

level reduction for acceptance of responsibility, and that he would be sentenced to

no more than 87 months.” [ECF No. 1 at 2]. Mr. Diaz also seems to claim ineffective

assistance of counsel on the grounds that his trial counsel did not discuss “brain

science” to combat the Government’s claims that he was a “pro/;]lific heroin

dealer.” Id. The Court addresses his arguments in turn.

         i.     87 Month Sentence Promise

       The Court finds that Mr. Diaz’s first basis for his petition is not successful,

both because Mr. Diaz’s assertions are contradicted by the written plea agreement

and his sworn statements during the plea hearing, and because his assertions

against his trial counsel are unsupported by an affidavit.

       “Solemn declarations in open court carry a strong presumption of verity.

The subsequent presentation of conclusory allegations unsupported by specifics

is subject to summary dismissal, as are contentions that in the face of the record

are wholly incredible.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). The Second

Circuit consistently relies on a defendant’s sworn statements during a plea

allocution to reject later conclusory allegations that the plea was coerced or

otherwise involuntary. See, e.g., United States v. Juncal, 245 F.3d 166, 171 (2d Cir.

2001) (explaining that defendant’s “testimony” at plea allocution “carries such a

strong presumption of accuracy that a district court does not, absent a substantial

reason to find otherwise, abuse its discretion in discrediting later self-serving and

contradictory testimony as to whether a plea was knowingly and intelligently
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 11 of 20



made”); United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997) (“A defendant’s

bald statements that simply contradict what he said at his plea allocution are not

sufficient grounds to withdraw the guilty plea.”).

      Further, “[w]here [a] defendant’s specific claim is that counsel has misled

him as to the possible sentence which might result from a plea of guilty, [the

Second Circuit has] stated that the issue is whether the defendant was aware of

actual sentencing possibilities, and, if not, whether accurate information would

have made any difference in his decision to enter a plea.” Ventura v. Meachum, 957

F.2d 1048, 1058 (2d Cir. 1992) (internal quotation marks omitted). In Ventura, the

Second Circuit rejected a claim that a “plea was involuntary through ineffective

assistance of counsel” because, even had the petitioner’s counsel performed

deficiently, there was no prejudice where the court and the prosecutor accurately

apprised the petitioner of his sentencing exposure before he entered guilty plea.

Id.

      Mr. Diaz’s bald assertion that his lawyer assured him he would get no more

than 87 months contradicts the record evidence and is unbelievable. The written

plea agreement and the plea colloquy make clear that Mr. Diaz (1) understood his

sentencing exposure; (2) understood that the Court might determine a guidelines

range different than what the parties calculated; and (3) did not rely on promises

by defense counsel outside of the plea agreement in deciding to plead guilty.

      Regarding Mr. Diaz’s understanding of his sentencing exposure, the written

plea agreement stated that, as to Count Two, Mr. Diaz faced a maximum term of

imprisonment of twenty years, and as to Count Three, he faced a maximum term of
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 12 of 20



life imprisonment and a mandatory minimum term of imprisonment of five years to

be served consecutively to any term of imprisonment imposed for Count Two. Diaz,

No. 3:15-cr-00098-VLB-1, Plea Agreement, ECF No. 18 at 2. Mr. Diaz was also

expressly advised of these potential penalties during his change of plea hearing.

[ECF No. 5-4 at 17].

      The parties calculated that a total effective guidelines range of 87 to 93

months applied to Mr. Diaz’s counts of conviction (27 to 33 months’ for Count Two,

and a mandatory minimum of 60 months for Count Three (consecutive)). Diaz, No.

3:15-cr-00098-VLB-1, Plea Agreement, ECF No. 18 at 2, 6-7.             Mr. Diaz well

understood that the Court was not bound by the parties’ calculation, a point he

acknowledged in the written plea agreement, stating “defendant expressly

understands that the Court is not bound by this agreement on the Guidelines and

fine ranges . . .”. Id. at 7. He was also advised of that fact on the record during his

change of plea hearing repeatedly – with the Court even telling Mr. Diaz that “the

most important thing” for him to know was that the district court judge has

“discretion,” “make[s] all the calculations,” and may have a view “differe[nt]

somewhat from the lawyers here or even from probation.” [ECF No. 5-4 at 25.] The

Court expressly told Mr. Diaz that for those reasons “no one can tell you exactly

today what your sentence is going to be,” and he stated affirmatively that he

understood. Id. at 25. The written plea agreement also plainly stated that Mr. Diaz

received “no other promises . . . other than those set forth in this plea agreement,”

and he confirmed that very fact under oath in open court. Diaz, No. 3:15-cr-00098-

VLB-1, Plea Agreement, ECF No. 18 at 11; [ECF No. 5-4 at 22]. Finally, Mr. Diaz’s
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 13 of 20



counsel has submitted an affidavit establishing that, in light of her awareness of

the law, she would not have assured Mr. Diaz of receiving a specific sentence. [ECF

No. 5-6 (Ex. G: Murray Nov. 1, 2017 Aff.)].

      For Mr. Diaz now to claim, for the first time, that his lawyer made some

assurance of 87 months is completely at odds with the written plea agreement and

his own sworn statements. Such a claim is incredible in any event, and especially

incredible here, where Mr. Diaz makes the bald assertion without any support

whatsoever – no supporting affidavit or any detail as to what was said, where, or

when.2 Such “‘self-serving, conclusory allegations’ are insufficient to establish an

ineffective assistance claim.” Hernandez v. United States, 280 F. Supp. 2d 118, 122

(S.D.N.Y. 2003) (finding §2255 petitioner could not satisfy first prong of Strickland

test because his allegations “are wholly conclusory and are refuted by his sworn

statements at the plea allocution”); Holland v. United States, No. 3:11cv1868(JBA),

2014 WL 2940889, at *7 (D. Conn. June 30, 2014) (quoting Rosenberger v. United

States, 133 Fed. App’x 799, 801 (2d Cir. 2005) (summary order)).

      In light of Mr. Diaz’s prior statements under oath and his counsel’s

declaration, the Court rejects his assertion that his counsel promised him that he

would be sentenced to 87 months or fewer, and therefore finds that he does not

show that his representation fell below an objective standard of reasonableness.

Since the Court decides the matter on this ground, the Court does not consider the




2On March 18, 2019, four months after the Government submitted its response, Mr.
Diaz filed a reply which he identified as “this affidavit.” [ECF No. 11]. Mr. Diaz did
not affirm the truth of the statements in the reply under the “penalty of perjury,”
however, and he did not sign the motion. See 28 U.S.C. § 1746.
          Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 14 of 20



Government’s argument that the three-month disparity Mr. Diaz complains of does

not constitute prejudice.

   ii.       Third Acceptance of Responsibility Point

          Mr. Diaz also seems to claim ineffective assistance of counsel on the basis

that he did not receive a three-point reduction to his adjusted offense level for

acceptance of responsibility, after counsel assured him that he would. [ECF No. 1

at 2]. However, this claim is simply untrue: during sentencing, the Government

moved for an additional one level reduction in his guideline’s calculation based on

acceptance of responsibility, and the Court granted the motion. [ECF No. 37 at 31].

   iii.      Brain Science

          Finally, in a brief sentence, Mr. Diaz seems to claim ineffective assistance of

counsel on the basis that his trial counsel did not discuss “brain science” to

combat the Government’s claims that he was a “prolific heroin dealer.” [ECF No. 1

at 2]. Mr. Diaz does not explain to what brain science he is referring, on what

standard of representation he relying or what effect the argument would have had.

Mr. Diaz’s criminal history and his offense conduct were not contested during the

course of the criminal proceeding, and he does not contest them now. Diaz, No.

3:15-cr-00098-VLB-1, ECF Nos. 18 and 25. Therefore, the Court finds that this

argument is also insufficient to demonstrate deficient performance under

Strickland.

   C. ECF No. 13: Motion to Amend
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 15 of 20



      On June 24, 2019, Mr. Diaz moved to amend his habeas petition to include

an ineffective assistance of counsel claim on the grounds that his trial counsel

failed to move to suppress evidence of a search.

      i.     Timeliness

      To be timely, an initial § 2255 motion must be filed within one year after the

date the conviction became final, the date the Supreme Court initially recognized

the basis for the claim, or the date the facts supporting the claim became (or

reasonably could have become) known. 28 U.S.C. § 2255(f). If a petitioner appeals

his sentence, as Mr. Diaz did here, his conviction becomes final upon the denial of

a petition for certiorari or the expiration of the period in which a petition for

certiorari could have been filed, i.e., 90 days after the later of (a) entry of the

judgment in the Second Circuit Court of Appeals (which occurs on the date the

opinion is issued) or (b) the denial of any petition for rehearing. Clay v. United

States, 537 U.S. 522, 532 (2003); S.Ct. Rule 13 (a petition for a writ of certiorari must

be filed within 90 days after entry of the judgment or the denial of rehearing).

      A motion to amend or supplement a § 2255 motion “will be denied where it

is filed after [the limitation] period expires unless the proposed amendment relates

back to the date of the original pleading within the meaning of [Federal] Rule [of

Civil Procedure] 15(c)(2).” Howard v. United States, 533 F.3d 472, 475-76 (6th Cir.

2008). An amendment may “relate back” to the date of the original pleading if it

“arose out of the conduct, transaction, or occurrence” set forth in the original

pleading. Fed. R. Civ. P. 15(c)(2). The Supreme Court has explained that a late-filed

claim is unreviewable if it turns upon “events separate in ‘both time and type’ from
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 16 of 20



the originally raised episodes.” Mayle v. Felix, 545 U.S. 644, 650, 657 (2004)

(rejecting petitioner’s claim that amended petition related back because “both the

original petition and the amended pleading arose from the same trial and

conviction.”). Without the requirement of a “common core of operative facts,” the

“limitation period would have slim significance.” Id. at 662.

      Here, the Second Circuit issued a Summary Order on January 30, 2017. See

United States v. Diaz, 16-503-CR, ECF. No. 70.1. Because the petitioner did not file

a petition for certiorari, his habeas claim was due on April 30, 2018. Mr. Diaz filed

his original 2255 motion on April 24, 2017. [ECF No. 1] In this motion to amend. Mr.

Diaz seeks to “amend” his § 2255 petition by asserting that his counsel was

ineffective in not moving to suppress evidence seized in a search consented to by

a friend. He also contends, without a supporting affidavit or other documentation,

that the search consent was given under duress and while consenter was on

medication. See [ECF No. 13]. These facts involve wholly distinct facts and legal

issues, and are events separate in time and type from the terms of the plea

negotiation that he challenged originally, so they do not relate back. Mr. Diaz filed

this motion to amend on June 28, 2019, fourteen months too late, and the Court

denies these claims as untimely.3

      ii.    Merits

      Further, Mr. Diaz’s amendment does not provide enough information to

satisfy the Strickland ineffective assistance of counsel test, or even to demonstrate




3Mr. Diaz also gestures towards these claims in his March 18, 2019 filing. [ECF
No. 11]. But that filing too would be almost 11 months after the filing deadline.
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 17 of 20



that there are disputed facts which might, if they were resolved in his favor, satisfy

it. First, he does not allege prejudice: he does not allege that, but for counsel’s mis-

advice or failure to file the motion to suppress, he would not have pleaded guilty

and instead have insisted on going to trial or that he “likely would have succeeded

at trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       Second, he does not establish that his counsel’s performance was deficient

because he does not support several of the claimed facts, and the remainder of the

facts of the claims would not, if proven, suffice to make successful a motion to

suppress. “[F]ailure to bring a meritless suppression motion cannot constitute

ineffective assistance.” Brown v. McKee, 231 Fed.Appx. 469, 475 (6th Cir. 2007)

(quoting United States v. Tisdale, 195 F.3d 70, 73-74 (2d Cir. 1999)). Without

support, Mr. Diaz claims the following: (1) law enforcement did not have a warrant

to search the apartment; (2)“the female tenant,” presumably Ms. Linda Rodriguez,

consented to the search, but clearly stated that Mr. Diaz had come into the

apartment with the toolbox in which the heroin was found; (3) her consent was

under duress because she was threatened with arrest; (4) she was on medication;

and (5) there was a high speed pursuit. [ECF No. 13].

       There is support in the record for the first and the fifth claimed facts. On their

own, these facts are insufficient to prevail, however. The remaining facts are

supported only by Mr. Diaz’s unsworn statements and are contradicted by the pre-

sentence report in this case. See Diaz, No. 3:15-cr-00098-VLB-1, ECF No. 25 at ¶ 11.

(“Upon being detained, Ms. Rodriguez voluntarily waived her Miranda rights and

authorized the police to search the… 179 Hillside Avenue residence.”).
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 18 of 20



      Finally, Mr. Diaz cites a number of cases without quotation in support. The

Court is not persuaded as these cases are neither from this Circuit nor factually

apposite. See U.S. v. Taylor, 600 F.3d 678 (6th Cir. 2010) (discussing third-party

authority to consent to search); United States v. Waller, 426 F.3d 838, 846 (6th Cir.

2005) (same); State v. Reichenbach, 101 P.3d 80, 87 (Wash. 2004) (finding

ineffective assistance of counsel for failure to file a motion to suppress a search

where court concluded narcotics were “abandoned in response to the unlawful

seizure of [defendant’s person”); Martin v. Maxey, 98 F.3d 844 (5th Cir. 1996)

(remanding habeas motion to district court for merits evaluation after finding that

it was not procedurally barred).

      Therefore, the Court finds that the motion’s futility is an independent reason

to deny it. See Fed. R. Civ. P. 15(a)(2); McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 200 (2d Cir. 2007) (“A district court has discretion to deny leave for good

reason, including futility…”).

   D. ECF No. 12: Motion to Amend

      On June 24, 2019, Mr. Diaz moved to amend his habeas petition to include

the claim that he is “serving a sentence for a violation of 18 U.S.C. § 924(c)(1)(A)(i),”

and the Supreme Court in United States v. Davis, [139 S. Ct. 2319 (2019)] found [the

statute] unconstitutional.” [ECF No. 12]. Davis is inapposite, however.

        In Davis, the Supreme Court held that the definition of “crime of violence”

in § 924(c)(3)(B) was unconstitutionally vague. United States v. Davis, 139 S. Ct.

2319, 2325-46 (2019). Here, in contrast with the petitioner in that case, Mr. Diaz was

neither charged with nor sentenced for committing a crime of violence or carrying
        Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 19 of 20



a firearm during or in furtherance of a crime of violence. Rather, Count Three of the

indictment charged Mr. Diaz with possessing a firearm in furtherance of the drug

trafficking crime charged in Count Two, Diaz, No. 3:15-cr-00098-VLB-1, ECF No. 1,

and Mr. Diaz pleaded guilty to this charge. Diaz, No. 3:15-cr-00098-VLB-1, ECF No.

18 at 1 (“The defendant kept the firearm in furtherance of his drug trafficking.”).

        Therefore, the Court denies the motion to amend as futile. See Fed. R. Civ.

P. 15(a)(2); McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (“A

district court has discretion to deny leave for good reason, including futility…”).

   V.      Conclusion

        There is no need for the Court to conduct a hearing on this habeas motion.

Although courts generally “look with disfavor on summary rejection of

a habeas petition,” United States v. Aiello, 900 F.2d 528, 534 (2d Cir. 1990)

(quotation omitted), the text of § 2255 provides that the Court need not conduct a

hearing where “the motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b) (2014); see also Aiello,

900 F.2d at 534 (finding no reversible error in the failure to conduct a hearing where,

as here, the district court had presided over the trial and was therefore “intimately

familiar with the detailed factual record” and where petition’s “allegations were

patently meritless.”); see also Johnson v. Fogg, 653 F.2d at 753 (holding that

district court was not required to provide hearing to pro se litigant who did not

raise issues sufficient to warrant a hearing). Mr. Diaz is not entitled to relief on his

claims, and so the Court denies his petition, and also denies his motions to amend

his petition as futile.
       Case 3:17-cv-00675-VLB Document 17 Filed 07/07/20 Page 20 of 20




                                               IT IS SO ORDERED.

                                               _________/s/___________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: July 7, 2020
